Exhibit 23.3 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 March 17, 2010 Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Bank, FSB 2745 S. Delsea Drive, Vineland, New Jersey08360 Members of the Boards of Directors: We hereby consent to the use of our firm’s name in the Form AC Application for Conversion for Colonial Bankshares, MHC, and in the Form S-1 Registration Statement for Colonial Financial Services, Inc., in each case as amended and supplemented.We also hereby consent to the inclusion of, summary of and reference to our Appraisal and our statements concerning subscription rights and liquidation rights in such filings including the prospectus of Colonial Financial Services, Inc. Sincerely, /s/ RP Financial, LC. RP FINANCIAL, LC. Washington Headquarters Three Ballston Plaza
